R. W. WALKER, J.
The objection “ to each sentence of each deposition” was nothing more than a general objection to each deposition j and as each deposition contained some legal evidence, the objections were properly overruled. — Milton v. Rowland, 11 Ala. 732 ; Donnell v. Jones, 13 Ala. 490.
[2.] It is well settled, that though a promissory note, or bill of exchange, be drawn payable to a person in a wrong name, the error will not affect his title, nor destroy *645Ms right to transfer the paper. And if a note be made to a person by a wrong name, the payee may sue upon it in bis right name, alleging that the note was made payable to him by the name therein inserted; and he may showby evidence on the trial that he was the person' intended. In like manner, where the suit is by an endorsee or transferree of a note purporting;to be payable to Aaron Formey, and ■ the complaint avers a-promise to pay-Aaron Formby,- by the name of Aaron Formey, the plaintiff may show by evidence that Aaron Formby was the person really meant.— Willis v. Barrett, 2 Starkie’s R. 29 ; Moller v. Lambert, 2 Campb. 548; Leaphardt v. Sloan, 5 Blackf. 278; Medway Co. v. Adams, 10 Mass. 360 Sterry v. Robinson, 1 Day’s-R. 11; New York Af. Soc. v. Varick, 13 Johns. 38; Patterson v. Graves, 5 Blackf. 593; Jester v. Hopper, 8 Eng. 43 ; Leonard v. Nelson, 2 Cr. & M. 589 ; Byles on Bills, m. p. 60 ; Chitty on Bills, (Am. ed. 3854, by Perkins,) m. pp. 154, 561, 566, 625 ; Edward on Bills, 251, 685 ; 1 Starkie’s Ev. 472 ; Angell Com. § 234. See, also, May v. Hewitt, 33 Ala. 166 ; Alabama Coal Co. v. Brainard, 35 Ala. 476. It follows, that there was no error in the several rulings of the court here complained of.
We wall not now inquire whether the decision which was-made in Gayle v. Hadson, (10 Ala. 116,). is consistent with, the rule we have just laid dqw.n.. Unless there is. something in the nature of-,the instrument there sued on, the state of the pleadings,.or the other facts disclosed, which-distinguishes that case from this, and renders inapplicable-the rule above declared, that decision cannot be sustained"; asa correct exposition of the law.,
Judgment affirmed.